DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Angela M. Brunetti on 03/01/2022.

Examiner’s Amendments are as follows:

Replace claim 1, as follows:
A method, comprising: 
tracking a position node for one or more moving objects, the step of tracking a position node includes: 
scanning an area for one or more moving objects, 
detecting one or more moving objects in the area, 
creating a temporary position node around the one or more detected moving objects; searching a node pool for an existing position node nearby the temporary position node; setting a timer for the existing position node that is nearby the temporary position node, the timer has a predetermined time limit;

 setting a timer associated with the new position node, the timer associated with the new position node has a predetermined time limit; and 
position nodes having timers under their predetermined time limit are maintained in the node pool, the position nodes having timers over their predetermined time limit are delisted from the node pool.

Amend claim 2, as follows:
In claim 2, line 1, after “wherein the timer associated with” delete “an” and insert - -the- -.


Allowable Subject Matter
Claims 1-18, are allowed.


Reasons for Allowance
Regarding independent claim 1, (and its respective dependent claims), Leppanen (US PG PUB 2021/0076152 A1) reference discloses an audio path for an audio output channel is an available audio path if it is a direct path to the user in real space from a loudspeaker or a direct path to the user in the sound space from a sound source or a virtual loudspeaker. Higure (US PGPUB 2017/0195789 A1) reference discloses a 
Regarding independent claims 7 and 13, (and their respective dependent claims), Leppanen (US PG PUB 2021/0076152 A1) reference discloses an audio path for an audio output channel is an available audio path if it is a direct path to the user in real space from a loudspeaker or a direct path to the user in the sound space from a sound source or a virtual loudspeaker. Higure (US PGPUB 2017/0195789 A1) reference discloses a technique for monitoring whether a loudspeaker broadcast is normally performed or not by detecting vibration of a speaker of a loudspeaker device. However, Leppanen in view of Higure references whether taken alone or in combination fail to disclose “setting a timer associated with the existing position node when the temporary position node is determined to be nearby the existing position node, the timer has a predetermined time limit; creating a new position node when the temporary position node is determined not to be nearby the existing position node; adding the new position 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis (US PGPUB 2020/0177994 A1) reference discloses method, apparatus and computer program product for selecting audio signals from one or more of a set of distributed audio sensors and, more particularly, to a method, apparatus and computer program product for causing the adjustment of audio signals based on audio signal attributes.
Xiang (US PGPUB 2013/0259238 A1) reference discloses a directionally controllable transducer to produce a sound field that includes a beam; producing a command in response to a representation of a gesture; producing a filter configuration .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633